PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 15-1941
                   _____________

          UNITED STATES OF AMERICA


                          v.

          JOHNNY VASQUEZ-ALGARIN,
                               Appellant
               _______________

    On Appeal from the United States District Court
        for the Middle District of Pennsylvania
             (D.C. No. 1-11-cr-00200-001)
       District Judge: Honorable Sylvia Rambo
                   _______________

              Argued: February 11, 2016

Before: FUENTES, KRAUSE, and ROTH Circuit Judges.

                 (Filed: May 2, 2016)
                  _______________
Ronald A. Krauss, Esq.
Frederick W. Ulrich, Esq. (Argued)
Office of Federal Public Defender
100 Chestnut Street
Suite 306
Harrisburg, PA 17101

               (Counsel for Appellant)

Daryl F. Bloom, Esq. (Argued)
Stephen R. Cerutti, II, Esq.
Office of United States Attorney
228 Walnut Street, P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108

               (Counsel for Appellee)

                      _______________

                 OPINION OF THE COURT
                     _______________

KRAUSE, Circuit Judge.

        Law enforcement officers need both an arrest warrant
and a search warrant to apprehend a suspect at what they
know to be a third party’s home. If the suspect resides at the
address in question, however, officers need only an arrest
warrant and a “reason to believe” that the individual is
present at the time of their entry. This case sits between these
two rules and calls on us to decide their critical point of
inflection: how certain must officers be that a suspect resides




                               2
at and is present at a particular address before forcing entry
into a private dwelling?

       A careful examination of the Supreme Court’s Fourth
Amendment jurisprudence reveals that the standard cannot be
anything less than probable cause. Because here, law
enforcement acted on information that fell short of the
standard, we will vacate the conviction and remand to the
District Court.

I.     Background

       A.     Facts

       In 2010, an arrest warrant was issued for Edguardo
Rivera,1 a suspect in a homicide case. Deputy U.S. Marshal
Gary Duncan, a member of the Dauphin County Fugitive
Task Force, received information from another law
enforcement officer and from street informants that Rivera
was “staying” or “residing” at an address on North 13th Street
in Harrisburg, Pennsylvania. App. 25–26, 35–36. With the
arrest warrant for Rivera in hand, Deputy Marshal Duncan
and officers from the Harrisburg Bureau of Police and the
Dauphin County Drug Task Force arrived at the apartment
and knocked on the door. They received no response but
“heard a lot of movement inside,” as well as a phone ring
once or twice and stop ringing and a dog bark and cease
barking, giving the officers the impression that a person had


       1
         The District Court uses a different spelling than the
party briefs and the court transcripts, referring to the suspect
as “Edwardo Rivera.”




                               3
manually silenced the phone and muzzled the dog. App. 29–
30. The officers then forcibly entered the home.

        As it turned out, however, the sought fugitive, Rivera,
did not live in the apartment and was not present.2 Instead,
upon entering, the officers saw Appellant Johnny Vasquez-
Algarin, and, during a protective sweep, they identified in
plain view sandwich baggies, a razor blade, and what
appeared to be powder cocaine. After Vasquez-Algarin
declined to grant consent for a search, one officer obtained a
search warrant while the other officers waited at the
apartment. During the subsequent search conducted pursuant
to the warrant, the officers discovered ammunition, unused
plastic bags, and hundreds of small black bands, as well as a
cell phone in the master bedroom that was later searched
pursuant to another search warrant. At some point during the
search, the officers identified a set of car keys, which they
used to open a stolen Mazda located across from the
apartment.      Vasquez-Algarin, who had no outstanding
warrants, was then arrested.

       B.     Proceedings

       Vasquez-Algarin and the two brothers with whom he
shared the apartment were each charged with distribution and
possession with intent to distribute cocaine in violation of 21
U.S.C. § 841(a)(1) and (b)(1)(A)(ii) and conspiracy to do the
same in violation of 21 U.S.C. § 846. In October 2013,
Vasquez-Algarin pleaded not guilty to the charges.


       2
        The record contains no evidence of any connection
between the two men.




                              4
       The month before trial, Vasquez-Algarin moved to
suppress the evidence seized from the North 13th Street
residence, arguing that law enforcement’s forced entry into
the apartment was unconstitutional. At his suppression
hearing, the Government presented three witnesses, all
officers involved in various stages of Vasquez-Algarin’s
apprehension and arrest. Two witnesses, Deputy Marshal
Duncan and Middletown Borough Police Detective Dennis
Morris, testified about the sounds that officers heard coming
from inside the residence on their arrival, but only Deputy
Marshal Duncan could speak to the circumstances that led
law enforcement to Vasquez-Algarin’s residence.

        Deputy Marshal Duncan testified that he had an arrest
warrant for Edguardo Rivera and was given “reliable”
information from a detective from the Harrisburg Bureau of
Police and informants that Rivera lived at the North 13th
Street address. App. 25, 26. During cross-examination, when
defense counsel pressed Deputy Marshal Duncan to elaborate
on “the exact factors” that led him to believe that Rivera lived
at the address, Deputy Marshal Duncan reiterated that he had
relied on “[i]nformation being provided to me by another law
enforcement officer, information that we had from informants
on the street that that address was being used by Mr. Rivera.”
App. 36. When counsel asked if, prior to going to the
residence, Deputy Marshal Duncan had checked records for
the resident of the apartment, he confirmed that he had but
was unable to recall whether he had identified the renter of
the apartment.

       The District Court denied Vasquez-Algarin’s motion
to suppress, concluding from Deputy Marshal Duncan and
Detective Morris’s testimony that the officers had a
“reasonable belief” and “probable cause to believe” that the




                               5
fugitive, Rivera, resided at the apartment and was present at
the time of the officers’ entry and that their entry was
therefore constitutional.3 United States v. Vasquez-Algarin,
No. 1:11-CR-0200-01, 2014 WL 1672008, at *1–2 (M.D. Pa.
Apr. 28, 2014). At trial the next month, Deputy Marshal
Duncan provided substantially the same information about
what had led him to the North 13th Street address to
apprehend Rivera.4 However, he offered a different answer to

       3
          At the suppression hearing, there was some question
as to Vasquez-Algarin’s standing to challenge the search
because he testified that the apartment was merely rented in
his name and that he had moved out two months before the
search, leaving only his dog in the apartment with his
brothers. He further represented he was in the apartment at
the time of the search only because he had received a call
from the landlord about problems with the rent and
electricity. The District Court determined that the master
bedroom belonged to Vasquez-Algarin, “as he could not
identify key details related to his alleged other residence, and
was the individual on the lease of the 142 North 13th Street
residence and kept possessions therein,” and expressly
rejected as “not credible” Vasquez-Algarin’s claim that he no
longer resided at the apartment at the time of the search.
Vasquez-Algarin, 2014 WL 1672008, at *2 n.2. In addition,
Vasquez-Algarin maintained at the suppression hearing that
he had standing to assert a Fourth Amendment claim, and the
Government does not now challenge his standing.
       4
         Specifically, at trial Deputy Marshal Duncan testified
that the U.S. Marshals Service “received information that Mr.
Rivera could possibly be residing at an address on North 13th
Street,” App. 136, and that “the information . . . was provided




                               6
a question he also had been asked at the suppression hearing
about why he spent significant time knocking and yelling at
the door. At the suppression hearing, Deputy Marshal
Duncan had testified that often residents will not come to the
door for law enforcement but “if we stay there for a while,
and you continue to knock and continue to not leave, typically
you’ll gain some response from somebody inside.” App. 29.
In his trial testimony, however, he identified a second reason
he knocked for so long at the door in this case: “The address
was not the address of record for Mr. Rivera, so we wanted to
knock and attempt to gain contact with somebody inside and
gain their consent to search the address.” App. 138.

       After a two-day trial, a jury convicted Vasquez-
Algarin on both drug counts. He now appeals the District
Court’s denial of his suppression motion.5 We review the
District Court’s legal conclusions de novo and the underlying
factual findings for clear error. United States v. Torres, 534
F.3d 207, 209 (3d Cir. 2008). In the present context, where
we are reviewing the denial of a motion to suppress to

to [him] by a detective from the City of Harrisburg who
received the information that Mr. Rivera may be staying
there,” App. 137.
      5
          The District Court had jurisdiction pursuant to 18
U.S.C. § 3231, and we have jurisdiction pursuant to 28 U.S.C.
§ 1291. Because we vacate the conviction, we do not reach
the second issue Vasquez-Algarin raises on appeal, whether
the District Court committed clear error in applying a two-
level sentencing enhancement for Vasquez-Algarin’s role as
an organizer, leader, manager or supervisor in the criminal
activity under § 3B1.1(c) of the U.S. Sentencing Guidelines.




                              7
determine whether police officers had probable cause to
believe the subject of their arrest warrant lived in the
apartment they entered, we may look to the entire record and
are “not restricted to the evidence presented at the
suppression hearing where the motion was denied.” United
States v. Silveus, 542 F.3d 993, 1001 (3d Cir. 2008) (quoting
Gov’t of the V.I. v. Williams, 739 F.2d 936, 939 (3d Cir.
1984)).

II.   Discussion

       Vasquez-Algarin argues that law enforcement officers
needed a search warrant to enter the North 13th Street
apartment because the subject of their arrest warrant (the
“arrestee”6) did not in fact reside there. As we will explain
below, however, their entry was constitutional if they had
sufficient information to support a reasonable belief that the
arrestee resided at and was present within the targeted home.
To determine what reasonable belief requires, we will look to
the principles set forth in the Supreme Court’s key
precedents, the views expressed by our sister Circuits and,
most importantly, the fundamental tenets of Fourth

      6
         The term “arrestee” is usually used to describe an
individual who was been arrested, see Black’s Law
Dictionary (10th ed. 2014) (defining “arrestee” as “[s]omeone
who has been taken into custody by legal authority; a person
who has been arrested”), but in the Payton context, the courts
regularly use the term to refer to the intended target of the
arrest warrant. For ease of reference, we use the term in this
sense throughout the opinion, although the person eventually
arrested in this case differed from the person named on the
warrant.




                              8
Amendment jurisprudence governing the home. We conclude
that to satisfy the reasonable belief standard law enforcement
required, but lacked, probable cause. The officers’ entry was
therefore unconstitutional and, because the good-faith
exception to the exclusionary rule is inapplicable here, the
evidence seized from Vasquez-Algarin’s apartment should
have been suppressed.




                              9
       A.     Payton and Steagald

        The Supreme Court has issued two major decisions
regarding the constitutionality of in-home arrests. Because
here law enforcement officers believed, albeit mistakenly,
that the home they were entering was the residence of the
subject of their arrest warrant, the controlling authority is the
first of these decisions, Payton v. New York, 445 U.S. 573
(1980).      There, the Supreme Court considered two
consolidated cases in which police officers entered private
residences without any kind of warrant to make routine felony
arrests and held that the state statutes that had authorized
these warrantless entries were unconstitutional; the officers
were required to have an arrest warrant to arrest a suspect in
his home. Id. at 602–03. In a dictum that has since evolved
into a tenet of Fourth Amendment jurisprudence, the Court
also observed that a search warrant would not be required in
that circumstance because “an arrest warrant founded on
probable cause implicitly carries with it the limited authority
to enter a dwelling in which the suspect lives when there is
reason to believe the suspect is within.” Id. at 603 (emphasis
added).

       In the wake of Payton, to assess the constitutionality of
an officer’s entry into a home to execute an arrest warrant, the
Courts of Appeals have drawn upon the Supreme Court’s
language to develop a two-prong test that extends to
residency: the officer must have a “reasonable belief”7 that


       7
         Close examination reveals the Courts of Appeals
have uniformly cast Payton’s “reason to believe” language as
a reasonable belief standard. See, e.g., United States v.
Gorman, 314 F.3d 1105, 1114–15 (9th Cir. 2002). However,




                               10
(1) the arrestee resides at the dwelling, and (2) the arrestee is
present at the time of the entry. See, e.g., United States v.
Veal, 453 F.3d 164, 167 (3d Cir. 2006) (quoting United States
v. Gay, 240 F.3d 1222, 1226 (10th Cir. 2001)).

        A different framework applies, however, where
officers believe an individual for whom they have an arrest
warrant is a guest in a third-party home. A year after handing
down Payton, the Supreme Court held in Steagald v. United
States, 451 U.S. 204 (1981), that officers may not enter a
third party’s residence to execute an arrest warrant without
first obtaining a search warrant “based on their belief that [the
suspect] might be a guest there,” unless the search is
consensual or justified by exigent circumstances. Id. at 213,
216. In so reasoning, the Court rejected the Government’s
argument as to the “practical problems [that] might arise if
law enforcement officers are required to obtain a search
warrant before entering the home of a third party to make an
arrest,” and concluded that “the inconvenience incurred by
the police is simply not that significant” and in any event
“cannot outweigh the constitutional interests at stake.” Id. at
220–22.

       Before us is a case of mistaken belief that underscores
the tension between the residency test that the Courts of
Appeals have derived from Payton and the relatively robust
Fourth Amendment protections guaranteed to third-party
homes under Steagald.8 Because officers may force entry

as discussed infra in Section II.B, they diverge on what that
standard requires.
       8
         Vasquez-Algarin was not the arrestee sought nor, as
far as the record shows, connected to the arrestee in any way.




                               11
into a home as long as they have a reasonable belief the
suspect resides and is present there, but must have nothing
short of a search warrant where the suspect is a guest in a
third party’s home, law enforcement’s assessment of a
suspect’s residency is, in effect, a determination of the level
of protection to which a dwelling is entitled. Our choice
about how much and what kind of information must form the
basis for that critical determination thus affects not only the
homes of arrestees but also any home that could be mistaken
for one. For that reason, we must draw not only from the
principles laid out in Payton but also from those set forth in
Steagald when determining just how stringent the reasonable
belief standard must be. With these principles in mind, we
next consider our own precedent relevant to this issue and the
case law of our sister Circuits that have addressed the issue
squarely, but with divergent results.

      B.     The reasonable belief standard

      Vasquez-Algarin contends that this Court has already
equated “reason to believe” or “reasonable belief” with a
probable cause standard, and the District Court appears to
have assumed probable cause applied as well. Vasquez-
Algarin, 2014 WL 1672008, at *1. The issue, however,
remains an open question in our Circuit.


This distinguishes this case from any of our relevant
precedents and from many of the cases in which other Courts
of Appeals have had occasion to interpret and apply the
Payton reasonable belief standard. See, e.g., Veal, 453 F.3d
164 (defendant was the intended arrestee); United States v.
Agnew, 407 F.3d 193 (3d Cir. 2005) (same).




                              12
       Vazquez-Algarin is correct that we treated reasonable
belief and probable cause as equivalent in United States v.
Agnew, 407 F.3d 193 (3d Cir. 2005). There, in applying the
Payton reasonable belief test, we observed that “police may
enter a suspect’s residence to make an arrest armed only with
an arrest warrant if they have probable cause to believe that
the suspect is in the home.” Id. at 196. Yet in that case the
government possessed sufficient information to meet the
standard irrespective of its precise definition, so we had no
occasion to analyze the point and it had no effect on our
holding. Recognizing as much, we observed the following
year in Veal that although “[o]ur Court . . . has described the
test using the language of ‘probable cause,’” the courts had
taken different approaches to the question, and we decided,
under these circumstances, that we would “determine whether
a possibly lower standard of reasonable belief should be
applied” another day. 453 F.3d at 167 n.3.

       That day has arrived. Because a number of our sister
Circuits have opined on this issue, we review their
approaches for their persuasive value before staking out our
own. As described below, these approaches vary widely:
Although the Courts of Appeals once overwhelmingly
interpreted reasonable belief as less stringent than probable
cause, they are now nearly evenly divided on this point.9


      9
        In the last decade, a number of Courts of Appeals
have expressed agreement with the Ninth Circuit’s
longstanding view that reasonable belief amounts to probable
cause. See United States v. Harper, 928 F.2d 894, 897 (9th
Cir. 1991), overruled on other grounds by United States v.
King, 687 F.3d 1189, 1189 (9th Cir. 2012) (en banc) (per
curiam); accord United States v. Jackson, 576 F.3d 465, 469




                              13
       The D.C., First, Second and Tenth Circuits have
determined that reasonable belief requires less than probable
cause.10 See United States v. Thomas, 429 F.3d 282, 286
(D.C. Cir. 2005); United States v. Werra, 638 F.3d 326, 337
(1st Cir. 2011); United States v. Lauter, 57 F.3d 212, 215 (2d
Cir. 1995); Valdez v. McPheters, 172 F.3d 1220, 1224–25
(10th Cir. 1999). But those courts have offered little by way
of explanation for this interpretation. In Thomas, the D.C.
Circuit observed that, to date, most of the appellate courts had
determined that reasonable belief is a less stringent standard
than probable cause and that it was “more likely . . . that the
Supreme Court in Payton used a phrase other than ‘probable
cause’ because it meant something other than ‘probable
cause.’” 429 F.3d at 286. In Valdez, the Tenth Circuit
offered a more detailed explanation for its adoption of a
standard less stringent than probable cause, but rather than
explaining why probable cause would be inappropriate, the
court focused entirely on the impracticability of imposing on

(7th Cir. 2009); United States v. Hardin, 539 F.3d 404, 416 &
n.6 (6th Cir. 2008); see also United States v. Barrera, 464
F.3d 496, 501 & n.5 (5th Cir. 2006) (equating the two terms
and describing the disagreement among the appellate courts
as “semantic”); United States v. Route, 104 F.3d 59, 62 (5th
Cir. 1997) (analogizing reasonable belief to probable cause
but ultimately rejecting the latter standard).
       10
          Even those courts that agree that reasonable belief is
a lower standard than probable cause disagree on its precise
definition. Compare, e.g., Gay, 240 F.3d at 1227 (describing
reasonable belief and reasonable suspicion as “two different
legal standards”); with Werra, 638 F.3d at 337 (equating
reasonable belief to reasonable suspicion).




                              14
officers an “actual knowledge” requirement, which none of
the Courts of Appeals has imposed in applying Payton. See
Valdez, 172 F.3d at 1224–25 (10th Cir. 1999) (criticizing the
Ninth Circuit’s adoption of the probable cause standard in
part because “requiring actual knowledge of the suspect’s true
residence would effectively make Payton a dead letter”). But
see United States v. Hill, 649 F.3d 258, 274 (4th Cir. 2011)
(Agee, J., dissenting) (“[N]o court applying [Payton] has ever
held[] that the police must have seen the defendant nearby or
have actual knowledge that he is inside a residence before
they can enter.”); United States v. Magluta, 44 F.3d 1530,
1535 (11th Cir. 1995) (“[P]robable cause itself is a doctrine of
reasonable probability and not certainty.”).

       The Fifth, Sixth, Seventh and Ninth Circuits have
endorsed—or, in the case of the Seventh Circuit, “inclined”
toward—interpreting reasonable belief as the equivalent, or
functional equivalent, of probable cause. See United States v.
Barrera, 464 F.3d 496, 500-01 & n.5 (5th Cir. 2006); United
States v. Hardin, 539 F.3d 404, 415–16 & n.6 (6th Cir. 2008);
United States v. Jackson, 576 F.3d 465, 469 (7th Cir. 2009);
United States v. Gorman, 314 F.3d 1105, 1114–15 (9th Cir.
2002). 11 To reach this conclusion, some of these Courts of
Appeals have looked to the Supreme Court’s own post-

       11
          The Sixth Circuit has reconsidered its position on
the issue. In Hardin, the Sixth Circuit rejected as dictum its
previous determination in United States v. Pruitt that
reasonable belief is a less stringent standard than probable
cause, and, in new dictum, endorsed Judge Clay’s concurring
opinion in Pruitt that equated the two standards. Hardin, 539
F.3d at 415 & n.6 (citing United States v. Pruitt, 458 F.3d
477, 490 (6th Cir. 2006) (Clay, J., concurring)).




                              15
Payton characterization of its “reason to believe” language, as
well as the terms with which the Court has generally defined
the probable cause standard.

        Most notably, in Maryland v. Buie, 494 U.S. 325
(1990), when considering whether officers executing a home
arrest pursuant to Payton could also perform a protective
sweep of the residence, the Supreme Court concluded that
“[p]ossessing an arrest warrant and probable cause to believe
Buie was in his home, the officers were entitled to enter and
to search anywhere in the house in which Buie might be
found.” Id. at 332–33 (emphasis added). According to the
Sixth and Ninth Circuits, this passage is most naturally read
to mean that the Supreme Court intended the Payton “reason
to believe” language to serve as a reference to probable cause.
See Hardin, 539 F.3d at 416 n.6 (“Had the Court truly
intended the ‘reason to believe’ language in Payton to set
forth a new, lesser standard, surely the Court in Buie would
have explained that the officers were entitled to be inside
Buie’s residence on the basis of an arrest warrant and a
‘reasonable belief’ as to Buie’s presence, but the Court used
the term ‘probable cause’ instead.”); accord Gorman, 314
F.3d at 1114.12


       12
          As these courts have pointed out, Justice White’s
description of the majority opinion in his dissent in Payton
provides additional support for interpreting Payton’s “reason
to believe” language as a reference to probable cause.
Hardin, 539 F.3d at 410; Gorman, 314 F.3d at 1114 & n.10.
His disagreement with the majority was predicated in part on
his understanding that “under [the majority’s] decision, the
officers apparently need an extra increment of probable cause
when executing the arrest warrant, namely, grounds to believe




                              16
        As further evidence that reasonable belief amounts to
probable cause, some of these Courts of Appeals have also
considered the Supreme Court’s tendency to explain and
define the term “probable cause” using “grammatical
analogues” of “reason to believe.” Hardin, 539 F.3d at 416
n.6 (citing Pruitt, 458 F.3d at 490 (Clay, J., concurring)). For
example, the Court has described probable cause as requiring
a “reasonable ground for belief.” Pruitt, 458 F.3d at 490
(Clay, J., concurring) (quoting Maryland v. Pringle, 540 U.S.
366, 370–71 (2003); Ybarra v. Illinois, 444 U.S. 85, 91
(1979)); see also Illinois v. Gates, 462 U.S. 213, 243 (1983)
(suggesting that “probable cause” is synonymous with
“‘reasonable grounds’ to believe”).

        Among the Courts of Appeals that have equated
reasonable belief with probable cause, the Fifth Circuit is
notable in that it has also concluded that “the courts that
distinguish the terms have done so because ‘probable cause’
is a term of art.” See Barrera, 464 F.3d at 501 & n.5 (citing
United States v. Woods, 560 F.2d 660 (5th Cir. 1977); United
States v. Route, 104 F.3d 59, 62 (5th Cir. 1997)). We do not
necessarily agree with the suggestion in Barrera that the
disagreement among the Circuits as to whether reasonable
belief equates to probable cause is “more about semantics
than substance.” Id. The D.C. Circuit, for instance, appears
to require significantly less evidence to support a belief of
residency than the other Courts of Appeals, presumably in
part as a result of its choice to depart from the probable cause
standard and the protections it affords. See, e.g., Thomas, 429
F.3d at 286 (holding that officers had requisite reasonable

that the suspect is within the dwelling.” Payton, 445 U.S. at
616 n.13 (White, J., dissenting) (emphasis added).




                              17
belief to enter residence where arresting marshals provided no
testimony about where they had obtained the parolee’s
address except to say that an “investigation was done” and the
address “turned up”).

        We do agree with the Fifth Circuit, however, that
probable cause has specialized usage and is not a standard
typically applied by police to settle a question of the kind
before us about where an individual lives.13 Although the
Supreme Court has long insisted on a “practical,
nontechnical” definition of probable cause, Gates, 462 U.S. at
231 (quoting Brinegar v. United States, 338 U.S. 160, 176
(1949)), describing it as a “fluid concept” that defies
“reduc[tion] to a neat set of legal rules,” id. at 232, the
fluidity of the concept has not translated into diverse
application. A close reading of the case law shows that the
Supreme Court uses the “probable cause” standard almost
exclusively to assess the basis and strength of an officer or

       13
           The awkwardness that the Fifth Circuit has
identified, of applying the probable cause standard in the
Payton context, see Route, 104 F.3d at 62, may be a function
of the appellate courts’ recasting of the Payton “reason to
believe” standard—which the Supreme Court used to describe
only whether the arrestee was present within the residence—
as a two-part test in which that same standard governs both
whether the dwelling is the arrestee’s residence and whether
the arrestee is inside. Applying the probable cause standard
to determine only whether the arrestee is present within the
home presents no such difficulties. Cf. Steagald, 451 U.S. at
213–14 n.7 (“[T]he plain wording of the Fourth Amendment
admits of no exemption from the warrant requirement when
the search of a home is for a person rather than for a thing.”).




                              18
magistrate’s belief that a particular person has committed a
particular crime or that an article subject to seizure can be
found at a particular location—in short, whether criminal
activity is afoot. See, e.g., Brinegar, 338 U.S. at 175 (“The
substance of all the definitions of probable cause is a
reasonable ground for belief of guilt.” (internal quotation
marks omitted)).

        The Supreme Court’s general practice of reserving
probable cause language to these circumstances perhaps helps
account for the Eighth and Eleventh Circuits’ decision to
simply treat reasonable belief as its own standard for purposes
of applying the Payton test. The Eleventh Circuit in Magluta,
observing that “it is difficult to define the Payton ‘reason to
believe’ standard, or to compare the quantum of proof the
standard requires with the proof that probable cause requires,”
side-stepped the comparison altogether and treated the inquiry
as, in essence, its own reasonableness determination. 44 F.3d
at 1535–36 (citing Woods, 560 F.2d at 665); accord United
States v. Risse, 83 F.3d 212, 216–17 (8th Cir. 1996)
(employing a similar test and citing Magluta).14 Relying on
the same case law as the Fifth Circuit in Barrera, the
Eleventh Circuit thus opted for a “practical interpretation of
Payton” that resembles probable cause in that “in order for
law enforcement officials to enter a residence to execute an
arrest warrant for a resident of the premises, the facts and
      14
          Although Woods predated Payton, the Eleventh
Circuit has deemed the cases consistent. Magluta, 44 F.3d at
1536. Decisions of the former Fifth Circuit rendered prior to
October 1, 1981, are precedent in the Eleventh Circuit.
Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).




                              19
circumstances within the knowledge of the law enforcement
agents, when viewed in the totality, must warrant a reasonable
belief that the location to be searched is the suspect’s
dwelling, and that the suspect is within the residence at the
time of entry.” Magluta, 44 F.3d at 1535; cf. Gates, 462 U.S.
at 238 (explaining that, for purposes of a probable cause
determination, a “totality of the circumstances” analysis
requires the magistrate issuing a warrant “simply to make a
practical, common-sense decision whether . . . there is a fair
probability that contraband or evidence of a crime will be
found in a particular place.”).

       C.     Reasonable belief as probable cause

        Having considered the different approaches of our
sister Circuits and their reasoning where provided, we join the
Fifth, Sixth, Seventh and Ninth Circuits in holding that
Payton’s “reason to believe” language amounts to a probable
cause standard.15 As explained more fully below, we do so
for two reasons. First, the Supreme Court’s use of the phrase
“reason to believe,” when considered in the context of Payton
and more generally the Court’s Fourth Amendment
jurisprudence, supports a probable cause standard. Second,
and more fundamentally, requiring that law enforcement

       15
          The Seventh Circuit has stated its “inclin[ation] to
adopt the view . . . that ‘reasonable belief’ is synonymous
with probable cause,” Jackson, 576 F.3d at 469, and the Sixth
Circuit has endorsed the view that the two standards are
synonymous in what it conceded was dictum, Hardin, 539
F.3d at 415–16 & n.6.




                              20
officers have probable cause to believe their suspect resides at
and is present within the dwelling before making a forced
entry is the only conclusion commensurate with the
constitutional protections the Supreme Court has accorded to
the home.

       We consider first the Court’s use of the term “reason
to believe” in Payton and other criminal cases. On careful
reading, Payton appears to be a case in which the Court used
the terms “probable cause” and “reason to believe” in close
proximity and interchangeably. This is readily apparent when
we examine how the Payton Court couched its analysis.
Expressly “put[ting] to one side related problems that are not
presented today,” the Court noted that neither of the
consolidated cases before it in Payton involved exigent
circumstances or consent, the home of a third party, or
allegations “that the police lacked probable cause to believe
that the suspect was at home when they entered.” Payton,
445 U.S. at 582–84. It is within this carefully bounded
factual framework—the search of an arrestee’s home without
exigent circumstances or consent but with probable cause to
believe he was present—that the Court concluded its decision
with the observation that “an arrest warrant founded on
probable cause implicitly carries with it the limited authority
to enter a dwelling in which the suspect lives when there is
reason to believe the suspect is within.” Id. at 603.

       Payton is not an anomaly. On several occasions, the
Supreme Court has used the very same “reason to believe”
language that appears in Payton as a stand-in for “probable
cause.” For example, in the landmark case Berger v. New
York, 388 U.S. 41 (1967), where the Court held that the
wiretapping statute in question violated the Fourth
Amendment       because    it   authorized     suspicionless




                              21
eavesdropping, the Court explained that “[t]he purpose of the
probable cause requirement of the Fourth Amendment [is] to
keep the state out of constitutionally protected areas until it
has reason to believe that a specific crime has been or is
being committed.” Id. at 59 (emphases added). In Gerstein v.
Pugh, 420 U.S. 103 (1975), the Court likewise observed that
at common law the justice of the peace would “determine
whether there was reason to believe the prisoner had
committed a crime” and that this “initial determination of
probable cause” could be reviewed on a writ of habeas
corpus. Id. at 114–15. And in Cardwell v. Lewis, 417 U.S.
583 (1974) (plurality opinion), after recounting all of the
evidence that established that police had “probable cause to
search [the suspect’s] car,” the Court concluded that the
resulting composite “provided reason to believe that the car
was used in the commission of the crime.” Id. at 592.
Examples of this kind serve to undercut the D.C. Circuit’s
conclusion that Payton’s “reason to believe” should be
construed loosely simply because the Court elected to use a
phrase other than “probable cause” to describe the requisite
belief law enforcement must have that an arrestee is present
in his dwelling at the time of the search. Thomas, 429 F.3d at
286.

        Although the language of Payton and the Supreme
Court’s other Fourth Amendment decisions provides strong
support for interpreting reasonable belief as a probable cause
standard, it is the nature of the privacy interests at stake that
solidifies our conclusion.16 Without question, the home takes


       16
         We recognize that there are limits to parsing
language alone to determine what the Supreme Court
intended by its use of the phrase “reason to believe” in




                               22
pride of place in our constitutional jurisprudence. As the
Supreme Court has reiterated on numerous occasions, “when
it comes to the Fourth Amendment, the home is first among
equals. At the Amendment’s ‘very core’ stands ‘the right of a
man to retreat into his own home and there be free from


Payton, because the Court has not adhered to hard and fast
rules when using “reasonableness” language. For example,
the Court has sometimes referred to “reasonable belief” when
discussing “reasonable suspicion,” see, e.g., Buie, 494 U.S. at
336–37; United States v. Place, 462 U.S. 696, 703–04 (1983),
a practice that has been cited by at least one Court of Appeals
to suggest Payton may require less than probable cause, see,
e.g., Pruitt, 458 F.3d at 484. The Court’s references to
“reasonable belief” outside the Payton context, however, have
little relevance to our inquiry, particularly as the phrase
“reasonable belief” does not actually appear in Payton and
using it as shorthand for “reason to believe” is an adaptation
of the Courts of Appeals. Conversely, our holding today that
the “reason to believe” or short-hand “reasonable belief”
standard equates to probable cause is limited to the Payton
context and should not be construed to mean that “reasonable
belief,” “reasonable grounds to believe,” or a substantially
similar iteration means probable cause in other circumstances.
While the Supreme Court has occasionally discussed
reasonable suspicion in terms of “reasonable belief,” for
example, reasonable suspicion is “obviously less demanding”
than probable cause, United States v. Sokolow, 490 U.S. 1, 7
(1989), and nothing we have said today bears on that line of
cases, see, e.g., United States v. Arvizu, 534 U.S. 266 (2002);
Alabama v. White, 496 U.S. 325 (1990); Terry v. Ohio, 392
U.S. 1 (1968).




                              23
unreasonable governmental intrusion.’” Florida v. Jardines,
133 S. Ct. 1409, 1414 (2013) (quoting Silverman v. United
States, 365 U.S. 505, 511 (1961)). Indeed, such intrusion is
“the chief evil against which the wording of the Fourth
Amendment is directed.” Payton, 445 U.S. at 585.

       The vaunted place of the home in our constitutional
privacy jurisprudence was central to the Supreme Court’s
analysis in Payton and Steagald. See, e.g., Payton, 445 U.S.
at 585–90; Steagald, 451 U.S. at 220, 222. These cases
together provide insight that neither case provides alone—
insight that leads inexorably to the conclusion that the
Circuit-created two-prong test is workable only if governed
by a robust reasonableness standard akin to probable cause,
and that anything less would defeat the “stringent . . .
protection” the home is due. United States v. Martinez-
Fuerte, 428 U.S. 543, 561 (1976) (private homes are
“ordinarily afforded the most stringent Fourth Amendment
protection”).

       On one hand, adopting a too-rigorous interpretation of
“reason to believe” seems at odds with the portion of Payton
leading up to the Court’s articulation of the “reason to
believe” rule:

      It is true that an arrest warrant requirement may
      afford less protection than a search warrant
      requirement, but it will suffice to interpose the
      magistrate's determination of probable cause
      between the zealous officer and the citizen. If
      there is sufficient evidence of a citizen’s
      participation in a felony to persuade a judicial
      officer that his arrest is justified, it is
      constitutionally reasonable to require him to




                             24
       open his doors to the officers of the law. Thus,
       for Fourth Amendment purposes, an arrest
       warrant founded on probable cause implicitly
       carries with it the limited authority to enter a
       dwelling in which the suspect lives when there
       is reason to believe the suspect is within.

Payton, 445 U.S. at 602–03 (emphasis added). This language
seems to cut against interpreting the “reason to believe”
standard too stringently insofar as the Court clearly indicates
that the probable cause determination required for an arrest
warrant already offers much of the requisite protection.
Payton, by its terms, however, applies only with respect to an
individual for whom an arrest warrant has been issued and
with respect to the place where he resides. See id. at 583.

       On the other hand, where there is uncertainty about
where the arrestee resides—a situation not presented in
Payton but encompassed within the Circuit-created two-prong
test—we must take care not to adopt an interpretation of
“reason to believe” that requires of law enforcement so little
evidence that an arrestee resides at a dwelling as to expose all
dwellings to an unacceptable risk of police error and
warrantless entry. Here, Steagald comes into play, for to
adopt such an interpretation would be to disregard the
explanation the Court provides there for why it chose to
distinguish Payton and to conclude, in effect, that the homes
of fugitives and non-fugitives are entitled to different degrees
of Fourth Amendment protection:

       Because an arrest warrant authorizes the police
       to deprive a person of his liberty, it necessarily
       also authorizes a limited invasion of that
       person’s privacy interest when it is necessary to




                              25
      arrest him in his home. This analysis, however,
      is plainly inapplicable when the police seek to
      use an arrest warrant as legal authority to enter
      the home of a third party to conduct a search.
      Such a warrant embodies no judicial
      determination whatsoever regarding the person
      whose home is to be searched. Because it does
      not authorize the police to deprive the third
      person of his liberty, it cannot embody any
      derivative authority to deprive this person of his
      interest in the privacy of his home. Such a
      deprivation must instead be based on an
      independent showing that a legitimate object of
      a search is located in the third party’s home.
      We have consistently held, however, that such a
      determination is the province of the magistrate,
      and not that of the police officer.

Steagald, 451 U.S. at 214 n.7 (emphasis added). Like
Payton, Steagald does not contemplate the possibility of
uncertain residency, nor does it address the proper means of
resolving that uncertainty. But read alongside Payton, the
Court’s reasoning in Steagald makes clear that its
determination of the legality of a forced home entry in this
context turns on whether the officer has the benefit of some
type of probable cause determination by a neutral arbiter, be
that by way of an arrest warrant or search warrant.

       Given this precedent and the constitutional principles
at stake, law enforcement armed with only an arrest warrant
may not force entry into a home based on anything less than
probable cause to believe an arrestee resides at and is then
present within the residence. A laxer standard would effect
an end-run around the stringent baseline protection




                             26
established in Steagald and render all private homes—the
most sacred of Fourth Amendment spaces—susceptible to
search by dint of mere suspicion or uncorroborated
information and without the benefit of any judicial
determination. Such intrusions are “the chief evil against
which the wording of the Fourth Amendment is directed.”
Payton, 445 U.S. at 585. We therefore join those Courts of
Appeals that have held that reasonable belief in the Payton
context “embodies the same standard of reasonableness
inherent in probable cause.” Gorman, 314 F.3d at 1111;
accord Barrera, 464 F.3d at 501.

      D.      Application

       Having defined the reasonable belief standard as
equivalent to probable cause, we have no trouble concluding
that law enforcement did not meet that standard as to either
prong of the Payton test here, and the District Court erred in
concluding otherwise.

       To make a probable cause determination, we must
consider the “totality of the circumstances,” Silveus, 542 F.3d
at 1000 (citing Gates, 462 U.S. at 238), which, in the context
of second-hand information, encompasses considerations
such as the basis and reliability of the information and the
receiving officer’s ability to corroborate its content, United
States v. Ritter, 416 F.3d 256, 262–64 (3d Cir. 2005) (citing
Alabama v. White, 496 U.S. 325 (1990)).

       Here, to meet Payton’s first prong, Deputy Marshal
Duncan relied entirely on informant tips and the word of
another detective but provided little information by which the
District Court could assess the information he obtained. At
the suppression hearing, Deputy Marshal Duncan explained




                              27
only that he had based his belief that the intended arrestee,
Rivera, lived at the North 13th Street address on information
conveyed to him by another officer and by informants. He
did not identify the number of informants, their reliability
based on any prior interactions he may have had with them,
the specific information they related, or even whether he
obtained information from “informants on the street” first-
hand or through the other officer. App. 36. Nor did he
describe with any specificity the information provided by that
other officer or the basis for that officer’s statement. See
Whiteley v. Warden, 401 U.S. 560, 568 (1971) (“[A]n
otherwise illegal arrest cannot be insulated from challenge by
the decision of the instigating officer to rely on fellow
officers to make the arrest.”); Rogers v. Powell, 120 F.3d 446,
453 (3d Cir. 1997) (“[S]tatements by fellow officers
conveying that there is probable cause for a person’s arrest,
by themselves, cannot provide the “facts and circumstances”
necessary to support a finding of probable cause . . . . The
legality of a seizure based solely on statements issued by
fellow officers depends on whether the officers who issued
the statements possessed the requisite basis to seize the
suspect.”).

       In his trial testimony, moreover, Deputy Marshal
Duncan cast further doubt on the reasonableness of his belief
that the dwelling was Rivera’s residence when he explained
that the officers knocked vigorously and waited at the door
for a prolonged period in part because “[t]he address was not
the address of record for Mr. Rivera, so we wanted to knock
and attempt to gain contact with somebody inside and gain
their consent to search the address.” App. 138. This
explanation suggests that, at the time of entry, Deputy
Marshal Duncan not only had limited basis to believe Rivera




                              28
resided at the apartment but also possessed evidence that gave
him significant doubt. Cf. Hill, 649 F.3d at 263–64 (officers
did not have reason to believe arrestee was present, because,
among other things, police had documented another residence
for arrestee based on a recent traffic citation, and the lead
officer on the scene testified that he did not believe the
arrestee would be present).

        Nor are we persuaded that the Government met its
burden as to Payton’s second prong, i.e., that it established
probable cause to believe Rivera was present in the apartment
by way of the suspicious sounds the officers heard coming
from inside. True, the Government's burden at this stage is
not onerous, for the threshold determination that there is
probable cause to believe the home is the arrestee’s residence
not only entitles that home to lesser protections under Payton
but also, as a logical matter, increases the likelihood the
arrestee can be found within it. See Payton 445 U.S. at 602
(recognizing “that an arrest warrant requirement may afford
less protection than a search warrant requirement”). Thus,
once the predicate of residency is established, that alone
carries significant weight in establishing probable cause to
believe the arrestee is present, necessarily reducing the
quantum of proof needed to meet Payton’s second prong in
the totality of the circumstances analysis.

       Ultimately, however, that analysis must be made on a
case-by-case basis, accounting not only for the fact that there
is an increased likelihood the arrestee will be found in his
own home but also for other indicia supporting law
enforcement’s belief that the suspect is then inside. See, e.g.,
United States v. Diaz, 491 F.3d 1074, 1078 (9th Cir. 2007)
(officers reasonably believed that arrestee was home because
he himself told government agents that he was usually home




                              29
during the day, they knew he worked at home as a mechanic,
and when they had previously visited he was absent only
once); Pruitt, 458 F.3d at 483 (officers had reasonable belief
parolee was inside the residence where, among other things,
an individual exiting the residence matched the parolee’s
picture to the person selling drugs inside); United States v.
Beck, 729 F.2d 1329, 1331–32 (11th Cir. 1984) (per curiam)
(“Beck’s car, identified by the agents, was parked nearby; and
it was reasonable to believe that one would be at home at 7:30
a.m. and be sound asleep . . . .” (footnote omitted)).

        Here, because the officers lacked probable cause to
believe Rivera lived in the home, mere signs of life inside,
even if suspicious, could not establish probable cause to
believe he was present and could not justify their warrantless
entry into Vasquez-Algarin’s apartment.          Indeed, such
bootstrapping would be clearly untenable as a logical matter,
for law enforcement cannot compensate for the deficiency of
the information underlying its belief that a suspect even lives
at a particular residence by way of generic evidence
indicating merely that someone is inside the home. Cf. Shea
v. Smith, 966 F.2d 127, 131 (3d Cir. 1992) (observing that
“[i]f the police lack probable cause to believe the suspect is
an actual resident, but have probable cause to believe he’s
present, they must get a search warrant.” (quoting Harper,
928 F.2d at 896)).

       In sum, we note that on both prongs of the Payton test,
the information that law enforcement relied upon to justify
breaking into Vasquez-Algarin’s apartment contrasts sharply
in kind and quantity from the information deemed sufficient
by this Court and other Courts of Appeals applying the
probable cause standard. See, e.g., Veal, 453 F.3d at 168
(officers lawfully entered the home of the arrestee’s wife




                              30
where the parole violation warrant indicated he was no longer
living at his last known address and listed his wife as a
possible lead, his former landlord reported that the couple had
lived together in the apartment they rented from him, and the
car the arrestee allegedly drove was registered to his wife and
parked near her home); Route, 104 F.3d at 62–63 (officer
confirmed that the arrestee’s credit card applications, utility
bills and vehicle registration matched the address of the
residence, and at the residence observed a known associate
backing out of the driveway, another vehicle in the driveway,
and noise coming from a television inside the home);
Jackson, 576 F.3d at 469 (concluding “the police had enough
evidence to easily satisfy a probable cause standard” where
they received a tip that the arrestee was residing at a friend’s
apartment and, on their arrival, the arrestee’s girlfriend
confirmed he was inside).

       Just as private citizens are provided protection from
mistaken arrest by the requirement that law enforcement have
probable cause to believe they committed the crime in
question, private homes must be protected from mistaken
entry by, at minimum, a probable cause determination as to
whether the suspect sought even lives there. Because the
officers lacked information sufficient to meet that threshold in
this case, their entry into Vasquez-Algarin’s home and the
subsequent searches were unconstitutional, and, absent some
exception to the exclusionary rule, the evidence they seized
should have been suppressed. We turn, then, to the
Government’s argument that one such exception is
applicable.




                              31
      E. The good-faith exception

       The Government argues that even if officers
unlawfully entered Vasquez-Algarin’s home, his conviction
should stand because the exclusionary rule has no application
and the evidence is admissible under the good-faith exception
where law enforcement’s conduct was not “deliberate,
reckless, or grossly negligent.” Gov’t Br. at 24–25 (citing
Herring v. United States, 555 U.S. 135 (2009)). We are not
persuaded on these facts by the Government’s invocation of
the good-faith exception.

       The Supreme Court has “over time applied [the] good-
faith exception across a range of cases” where applying the
exclusionary rule would not “yield ‘appreciable deterrence.’”
Davis v. United States, 131 S. Ct. 2419, 2426, 2428 (2011)
(quoting United States v. Janis, 428 U.S. 433, 454 (1976)).
For example, the Court has held that, under the good-faith
exception, evidence need not be suppressed where police
conduct a search in “objectively reasonable reliance” on a
search warrant subsequently deemed invalid, United States v.
Leon, 468 U.S. 897, 922 (1984), or on a statute subsequently
held unconstitutional, Illinois v. Krull, 480 U.S. 340, 360
(1987).

       Drawing on this line of cases, in Davis, the Supreme
Court held that “[e]vidence obtained during a search
conducted in reasonable reliance on binding precedent is not
subject to the exclusionary rule.” 131 S. Ct. at 2429. And in
our en banc decision in United States v. Katzin, 769 F.3d 163
(3d Cir. 2014), this Court, in turn, relied on Davis and the
Supreme Court’s prior good-faith decisions to conclude that
the exception applies not only where law enforcement agents
act on binding appellate precedent but also, and more




                             32
fundamentally, where the officers act “upon an objectively
reasonable good faith belief in the legality of their conduct.”
Id. at 182.

       In neither respect is the exception warranted in this
case. First, the Government does not purport to rely on
binding appellate precedent for its assertion that the officers
had sufficient information to forcibly enter Vasquez-
Algarin’s home, nor could it in view of the binding Supreme
Court authority in Payton and Steagald that points the other
way. Even Herring—which the Government cites not as
binding appellate precedent on these facts but for the general
proposition that a finding of a Fourth Amendment violation
does not compel automatic reversal—weighs in favor of
suppression. Herring involved a county’s inadvertent failure
to update its database concerning a recalled arrest warrant—
“isolated negligence attenuated from the arrest” that the Court
determined was not “sufficiently deliberate that exclusion can
meaningfully deter it” or “sufficiently culpable that such
deterrence is worth the price paid by the justice system.” 555
U.S. at 137–38, 144. In contrast, here we are confronted not
with an inadvertent recordkeeping error but with a deliberate
decision to force entry into a home based on only vague and
uncorroborated information as to whether the subject of the
arrest warrant even lived there. The gulf between this case
and Herring is only reinforced by Deputy Marshal Duncan’s
trial testimony acknowledging documentation in his
possession that caused him concern that this was a third-party
residence for which he needed consent to search.

       We thus turn to the second and more fundamental
inquiry we undertook in Katzin, the “objectively ascertainable
question whether a reasonably well trained officer would
have known that the search was illegal under all of the




                              33
circumstances.” 769 F.3d at 179 (quoting Leon, 468 U.S. at
922 n.23). In making this determination, we consider the
decisions set forth by the Supreme Court, our Court and our
sister Circuits. See id. at 182–84. As is apparent from our
survey of the case law, however, those decisions also favor
suppression.

        Read together, Payton and Steagald make clear that,
because of the sanctity of the home, nothing less than
probable cause is appropriate when it comes to determining
whether a home belongs to an arrestee and to undertaking a
forced entry on the basis of an arrest warrant alone. See
supra Section II.A. As for our own precedent, although we
have clarified today that “reasonable belief” in the Payton
context does indeed amount to probable cause, our decisions
to date have assumed as much and used probable cause as the
applicable standard. See Veal, 453 F.3d at 167 n.3; Agnew,
407 F.3d at 196. Lastly, where this Court and our sister
Circuits have upheld the validity of police entries into homes
under Payton, it has been on the basis of far more specific and
reliable information than what the officers relied upon here to
enter Vasquez-Algarin’s apartment, see Section II.D, and
conversely, where the only evidence available has been of
such meager quantity and quality, the Courts of Appeals have
held that suppression is appropriate, see, e.g., Werra, 638
F.3d at 341; Hardin, 539 F.3d at 427. Thus, in contrast with
Katzin, where “[t]he constellation of circumstances that
appeared to authorize [the officers’] conduct included well
settled principles of Fourth Amendment law as articulated by
the Supreme Court [and] a near-unanimity of circuit courts
applying these principles to the same conduct,” 769 F.3d at
182, the very opposite is true here.




                              34
       We do not take lightly the “significant social costs of
suppressing reliable, probative evidence.” Id. However, we
are compelled to enforce the exclusionary rule where law
enforcement officers, “at the time they acted, would have or
should have known their [conduct] w[as] unconstitutional.”
Id. at 179. The Government’s argument in this case boils
down to the proposition that law enforcement officers may
forcibly enter a home based on nothing more than the general
representation of another law enforcement officer and the
vague and uncorroborated assertions of unidentified
informants that the intended arrestee lives there. We reject
this position as inconsistent with fundamental Fourth
Amendment principles and the language and logic of
Supreme Court precedent governing in-home arrests. Given
the dictates of Payton and Steagald, our prior applications of
Payton in Veal and Agnew, and the out-of-Circuit precedent
consistently holding law enforcement to a higher bar than
what was proffered here to justify a forced home entry, we
conclude the officers’ conduct was, at a minimum, “grossly
negligent,” and thus was “sufficiently deliberate that
exclusion can meaningfully deter it, and sufficiently culpable
that such deterrence is worth the price paid by the justice
system.” Herring, 555 U.S. at 144.

III.   Conclusion

       For the foregoing reasons, we will reverse the District
Court’s denial of Vasquez-Algarin’s motion to suppress,
vacate the conviction, and remand for proceedings consistent
with this opinion.




                             35